Title: From Thomas Jefferson to Solomon Sessums, 12 February 1804
From: Jefferson, Thomas
To: Sessums, Solomon


               
                  Sir 
                  Washington Feb. 12. 04.
               
               I recieved three days ago a letter of Jan. 28. from your son Lemuel Sessums stating circumstances which rendered the discharge of your son Roderick Sessums from his military engagements a reasonable indulgence to you on the part of the government. an order has accordingly gone from here for his discharge. the last returns we possess are of about three months ago, when he was at Natchez, from whence he has consequently gone with his company to New Orleans. I wish to yourself and family an early & happy reunion with him.
               
                  Th: Jefferson 
               
            